HOLMES, Judge.
The prior opinion of this court, Ala. Civ.App. 405 So.2d 704, has been affirmed in part, reversed in part, and remanded to this court for further proceedings. On remand to this court, and in compliance with the supreme court’s opinion of August 21, 1981, Ala., 405 So.2d 708, this cause is now affirmed in part, reversed in part, and remanded for entry of a judgment not inconsistent with the opinion of the supreme court.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR ENTRY OF A JUDGMENT NOT INCONSISTENT WITH THE OPINION OF THE SUPREME COURT.
WRIGHT, P. J., and BRADLEY, J., concur.